Title: To Benjamin Franklin from Roze de Chantoiseau, 17 February 1783
From: Roze de Chantoiseau, ——
To: Franklin, Benjamin


MonsieurCe 17 fevr. 1783.
Oserois-je vous offrir et vous prier de vouloir bien aggreer L’ouvrage que vous m’avés parû desirer. C’est une foible esquisse d’un Projet mieux conçu que des circonstances particulieres ne m’ont pas permis d’executer, pour me livrer tout entier au Plan bien plus important que jai eu lhonneur de vous adresser il y a environ huit jours et que d’autres occuppations ne vous ont peut-etre pas permis d’examiner.
Je desire ardemment, Monsieur, que L’Etablissement proposé qui l’emporte Sans contredit sur tous les moiens dont on a fait usage jusque a present, pour operer La Liquidation des dettes d’un Etat puisse etre praticable en faveur d’une Nation qui me devient aussi chere que ma Patrie, et a La Felicité de laquelle je Voudrois consacrer tous les instants de mon existence, sils ne vous etoient particulierement devoüés.
Je suis avec un tres Profond respect de Votre Excellence Le Plus humble et le plus affectionné serviteur.
Roze DE CHANTOISEAU
 
Notation: Roze de Chantoiseux 17 Fevr. 1783.
